                 Case 2:20-cv-00732-BJR Document 1 Filed 05/14/20 Page 1 of 15



 1

 2

 3

 4

 5

 6

 7
                              UNITED STATES DISTRICT COURT
 8                      WESTERN DISTRICT OF WASHINGTON AT SEATTLE
 9   CASCADIA DENTAL SPECIALISTS INC.,
     individually and on behalf of all others similarly
10                                                         No.
     situated,
11
                                              Plaintiff,
12                                                         COMPLAINT—CLASS ACTION
            v.
13                                                         JURY DEMAND
     AMERICAN FIRE AND CASUALTY
14   COMPANY,
15                                      Defendant.
16

17                                       I.         INTRODUCTION

18          Plaintiff Cascadia Dental Specialists Inc. (“Cascadia Dental” or “Plaintiff”), individually

19   and on behalf of all other similarly situated members of the defined national class and
20
     Washington State sub-classes (the “Class Members”), by and through the undersigned attorneys,
21
     brings this class action against Defendant American Fire and Casualty Insurance Company
22
     (“American Fire” or “Defendant”) and alleges as follows based on personal knowledge and
23
     information and belief:
24

25

26

     COMPLAINT—CLASS ACTION - 1                                         K E L L E R R O H R B AC K    L.L.P.
                                                                            1201 Third A venue, Suite 3200
                                                                               Seattle, W A 98101-3052
                                                                            TELEPHONE: (206) 623-1900
                                                                            FACSIMILE : (206) 623-3384
                 Case 2:20-cv-00732-BJR Document 1 Filed 05/14/20 Page 2 of 15



 1                                II.     JURISDICTION AND VENUE
 2          1.       This Court has subject matter jurisdiction pursuant to the Class Action Fairness
 3   Act of 2005, 28 U.S.C. § 1332(d), because at least one Class member is of diverse citizenship
 4
     from Defendant, there are 100 or more Class members nationwide, and the aggregate amount in
 5
     controversy exceeds $5,000,000. The Court has supplemental jurisdiction over Plaintiff’s state
 6
     law claims under 28 U.S.C. § 1367.
 7

 8          2.       Venue is proper in this District pursuant to 28 U.S.C. § 1391(b)(3) because the

 9   Court has personal jurisdiction over Defendant, a substantial portion the alleged wrongdoing

10   occurred in this District and the state of Washington, and Defendant has sufficient contacts with
11
     this District and the state of Washington.
12
            3.       Venue is proper in the Western District of Washington pursuant to 28 U.S.C.
13
     § 1391(b)(2) because a substantial part of the events or omissions giving rise to the claims at
14
     issue in this Complaint arose in this District. Plaintiff’s business is located in Bellevue, King
15

16   County. This action is therefore appropriately filed in the Seattle Division because a substantial

17   portion of the events giving rise to this lawsuit arose in King County.
18                                            III.    PARTIES
19
            4.       Plaintiff Cascadia Dental Specialists Inc. owns and operates a dental business
20
     located at 14700 NE 8th St. Ste. 205, Bellevue, WA 98007.
21
            5.       Defendant American Fire and Casualty Company is an insurance carrier
22
     incorporated and domiciled in New Hampshire, with its principal place of business in Boston,
23

24   Massachusetts.

25          6.       American Fire is authorized to write, sell, and issue business insurance policies in
26   the District of Columbia and forty-nine (49) states, including Washington. American Fire

     COMPLAINT—CLASS ACTION - 2                                           K E L L E R R O H R B AC K     L.L.P.
                                                                               1201 Third A venue, Suite 3200
                                                                                  Seattle, W A 98101-3052
                                                                               TELEPHONE: (206) 623-1900
                                                                               FACSIMILE : (206) 623-3384
                 Case 2:20-cv-00732-BJR Document 1 Filed 05/14/20 Page 3 of 15



 1   conducted business in Washington by selling and issuing business insurance policies to
 2   policyholders including Plaintiff.
 3
                                      IV.    NATURE OF THE CASE
 4
            7.       Due to COVID-19 and a state-ordered mandated closure, Plaintiff’s dental
 5
     business has been interrupted, curtailed, and suspended.
 6
            8.       Plaintiff intended to rely on its business insurance to maintain income in case of
 7

 8   an insured loss. This lawsuit is filed to ensure that Plaintiff and other similarly-situated

 9   policyholders receive the insurance benefits to which they are entitled and for which they paid.

10          9.       American Fire issued one or more insurance policies to Plaintiff, including the
11
     Commercial Protector Policy and related endorsements (collectively, “the Policy”), insuring
12
     Plaintiff’s property and business and other coverages from July 1, 2019, to July 1, 2020.
13
            10.      Plaintiff’s business property includes property owned and/or leased by Plaintiff
14
     and used for general business purposes for the specific purpose of operating a dental business
15

16   and other business activities.

17          11.      Defendant American Fire’s insurance policy issued to Plaintiff promises to pay
18   Plaintiff for “direct physical loss of or physical damage to” covered property.
19
            12.      The Policy includes coverage for risks of both damage to and loss of covered
20
     property.
21
            13.      Defendant American Fire’s insurance policy issued to Plaintiff includes Business
22

23   Income Coverage, Extra Expense Coverage, Extended Business Income Coverage and Civil

24   Authority Coverage.

25          14.      Plaintiff paid all premiums for the coverage when due.
26

     COMPLAINT—CLASS ACTION - 3                                           K E L L E R R O H R B AC K    L.L.P.
                                                                              1201 Third A venue, Suite 3200
                                                                                 Seattle, W A 98101-3052
                                                                              TELEPHONE: (206) 623-1900
                                                                              FACSIMILE : (206) 623-3384
               Case 2:20-cv-00732-BJR Document 1 Filed 05/14/20 Page 4 of 15



 1          15.     On or about January 2020, the United States of America saw its first cases of
 2   persons infected by COVID-19, which has been designated a worldwide pandemic.
 3
            16.     In light of this pandemic, on February 29, 2020, Washington Governor Jay Inslee
 4
     issued Proclamation 20-5, declaring a State of Emergency for all counties in the state of
 5
     Washington as the result of COVID-19. Thereafter, Governor Inslee issued a series of certain
 6

 7   proclamations and orders affecting many persons and businesses in Washington, whether

 8   infected with COVID-19 or not, requiring certain public health precautions.

 9          17.     On March 19, 2020, Governor Inslee issued Proclamation 20-24, “Restrictions on
10   Non Urgent Medical Procedures.” The proclamation provides, in part:
11
            WHEREAS, the health care person protective equipment supply chain in Washington
12          State has been severely disrupted by the significant increased use of such equipment
            worldwide, such that there are now critical shortages of this equipment for health care
13          workers. To curtail the spread of the COVID-19 pandemic in Washington State and to
            protect our health care workers as they provide health care services, it is necessary to
14          immediately prohibit all hospitals, ambulatory surgery centers, and dental, orthodontic,
15          and endodontic offices in Washington State from providing health care services,
            procedures and surgeries that require personal protective equipment, which if delayed,
16          are not anticipated to cause harm to the patient within the next three months[.]

17          18.     On March 23, 2020, Governor Inslee issued Proclamation 20-25, “Stay Home—
18   State Healthy.” The proclamation requires that “[a]ll people in Washington State [ ] immediately
19
     cease leaving their home or place of residence except: (1) to conduct or participate in essential
20
     activities, and/or (2) for employment in essential business activities.” The proclamation prohibits
21
     “all non-essential businesses in Washington State from conducting business, within the
22

23   limitations provided herein.”

24          19.     Governor Inslee has extended Proclamation 20-25 until May 31, 2020.

25          20.     By order of Governor Inslee, dentists including Plaintiff were prohibited from
26   providing dental services but for urgent and emergency procedures.

     COMPLAINT—CLASS ACTION - 4                                         K E L L E R R O H R B AC K    L.L.P.
                                                                            1201 Third A venue, Suite 3200
                                                                               Seattle, W A 98101-3052
                                                                            TELEPHONE: (206) 623-1900
                                                                            FACSIMILE : (206) 623-3384
                 Case 2:20-cv-00732-BJR Document 1 Filed 05/14/20 Page 5 of 15



 1             21.    No COVID-19 virus has been detected on Plaintiff’s business premises.
 2             22.    Plaintiff’s property has sustained direct physical loss and/or damage related to
 3
     COVID-19 and/or the proclamations and orders.
 4
               23.    Plaintiff’s property will continue to sustain direct physical loss or damage covered
 5
     by the American Fire policy or policies, including but not limited to business interruption, extra
 6

 7   expense, interruption by civil authority, and other expenses.

 8             24.    Plaintiff’s property cannot be used for its intended purposes.

 9             25.    As a result of the above, Plaintiff has experienced and will experience loss
10   covered by the American Fire policy or policies.
11
               26.    On March 26, 2020, Plaintiff submitted a claim for its losses covered by the
12
     Policy.
13
               27.    On April 6, 2020, American Fire denied coverage. In a letter to Plaintiff,
14

15   American Fire stated:

16             This letter is to inform you that we have conducted an investigation for your claim for the
               reported loss of income due to a declaration of emergency from the American Dental
17             Association and a subsequent, [sic] “stay at home” order from the governor of
               Washington requiring the closure of some businesses for a period of time beginning
18             March 23, 2020 for a time of “at least two weeks.” This order directly affected your
19             dental practice forcing a closure of the business until the order has been lifted.

20             28.    Upon information and belief, American Fire has denied and will deny all similar

21   claims for coverage.
22                               V.      CLASS ACTION ALLEGATIONS
23
               29.    This matter is brought by Plaintiff on behalf of itself and those similarly situated,
24
     under Federal Rules of Civil Procedure 23(b)(1), 23(b)(2), and 23(b)(3).
25
               30.    The Classes that Plaintiff seeks to represent are defined as:
26

     COMPLAINT—CLASS ACTION - 5                                            K E L L E R R O H R B AC K    L.L.P.
                                                                               1201 Third A venue, Suite 3200
                                                                                  Seattle, W A 98101-3052
                                                                               TELEPHONE: (206) 623-1900
                                                                               FACSIMILE : (206) 623-3384
             Case 2:20-cv-00732-BJR Document 1 Filed 05/14/20 Page 6 of 15



 1                 A.      Business Income Breach of Contract Class: All persons and entities in
 2         the United States insured under an American Fire policy with Business Income Coverage
 3
           who suffered a suspension of their business at the covered premises related to COVID-19
 4
           and/or orders issued by Governor Inslee, other Governors, and/or other civil authorities
 5
           and whose Business Income claim has been denied by American Fire.
 6

 7                 B.      Business Income Coverage Breach of Contract Washington Subclass:

 8         All persons and entities in the State of Washington insured under an American Fire

 9         policy with Business Income Coverage who suffered a suspension of their business at the
10         covered premises related to COVID-19 and/or orders issued by Governor Inslee, and/or
11
           other civil authorities and whose Business Income claim has been denied by American
12
           Fire.
13
                   C.      Business Income Declaratory Relief Class: All persons and entities in the
14

15         United States insured under an American Fire policy with Business Income Coverage

16         who suffered a suspension of their business at the covered premises related to COVID-19

17         and/or orders issued by Governor Inslee, other Governors, and/or other civil authorities.
18
                   D.      Business Income Coverage Declaratory Relief Washington Subclass: All
19
           persons and entities in the State of Washington insured under an American Fire policy
20
           with Business Income Coverage who suffered a suspension of their business at the
21
           covered premises related to COVID-19 and/or orders issued by Governor Inslee, and/or
22

23         other civil authorities.

24                 E.      Extended Business Income Breach of Contract Class: All persons and
25         entities in the United States insured under an American Fire policy with Extended
26
           Business Income Coverage who suffered a suspension of their business at the covered

     COMPLAINT—CLASS ACTION - 6                                       K E L L E R R O H R B AC K    L.L.P.
                                                                          1201 Third A venue, Suite 3200
                                                                             Seattle, W A 98101-3052
                                                                          TELEPHONE: (206) 623-1900
                                                                          FACSIMILE : (206) 623-3384
             Case 2:20-cv-00732-BJR Document 1 Filed 05/14/20 Page 7 of 15



 1         premises related to COVID-19 and/or orders issued by Governor Inslee, other Governors,
 2         and/or other civil authorities and whose Extended Business Income claim has been
 3
           denied by American Fire.
 4
                   F.      Extended Business Income Breach of Contract Washington Subclass:
 5
           All persons and entities in the State of Washington insured under an American Fire
 6

 7         policy with Extended Business Income coverage who suffered a suspension of their

 8         business at the covered premises related to COVID-19 and/or orders issued by Governor

 9         Inslee, and/or other civil authorities and whose Extended Business Income claim has
10         been denied by American Fire.
11
                   G.      Extended Business Income Declaratory Relief Class: All persons and
12
           entities in the United States insured under an American Fire policy with Extended
13
           Business Income Coverage who suffered a suspension of their business at the covered
14

15         premises related to COVID-19 and/or orders issued by Governor Inslee, other Governors,

16         and/or other civil authorities.

17                 H.      Extended Business Income Declaratory Relief Washington Subclass: All
18
           persons and entities in the State of Washington insured under an American Fire policy
19
           with Extended Business Income coverage who suffered a suspension of their business at
20
           the covered premises related to COVID-19 and/or orders issued by Governor Inslee,
21
           and/or other civil authorities.
22

23                 I.      Extra Expense Breach of Contract Class: All persons and entities in the

24         United States insured under an American Fire policy with Extra Expense Coverage who
25         sought to minimize losses from the suspension of their business at the covered premises
26
           in connection with COVID-19 and/or orders issued by Governor Inslee, other Governors,

     COMPLAINT—CLASS ACTION - 7                                      K E L L E R R O H R B AC K    L.L.P.
                                                                         1201 Third A venue, Suite 3200
                                                                            Seattle, W A 98101-3052
                                                                         TELEPHONE: (206) 623-1900
                                                                         FACSIMILE : (206) 623-3384
             Case 2:20-cv-00732-BJR Document 1 Filed 05/14/20 Page 8 of 15



 1         and/or other civil authorities and whose Extra Expense claim has been denied by
 2         American Fire.
 3
                   J.      Extra Expense Breach of Contract Washington Subclass: All persons
 4
           and entities in the State of Washington insured under an American Fire policy with Extra
 5
           Expense coverage who sought to minimize losses from the suspension of their business at
 6

 7         the covered premises in connection with COVID-19 and/or orders issued by Governor

 8         Inslee, and/or other civil authorities and whose Extra Expense claim has been denied by

 9         American Fire.
10                 K.      Extra Expense Declaratory Relief Class: All persons and entities in the
11
           United States insured under an American Fire policy with Extra Expense Coverage who
12
           sought to minimize losses from the suspension of their business at the covered premises
13
           in connection with COVID-19 and/or orders issued by Governor Inslee, other Governors,
14

15         and/or other civil authorities.

16                 L.      Extra Expense Declaratory Relief Washington Subclass: All persons and

17         entities in the State of Washington insured under an American Fire policy with Extra
18
           Expense coverage who sought to minimize losses from the suspension of their business at
19
           the covered premises in connection with COVID-19 and/or orders issued by Governor
20
           Inslee, and/or other civil authorities.
21
                   M.      Civil Authority Breach of Contract Class: All persons and entities in the
22

23         United States insured under an American Fire policy with Civil Authority Coverage who

24         suffered a suspension of their business and/or extra expense at the covered premises
25         related to COVID-19 and/or orders issued by Governor Inslee, other Governors, and/or
26

     COMPLAINT—CLASS ACTION - 8                                       K E L L E R R O H R B AC K    L.L.P.
                                                                          1201 Third A venue, Suite 3200
                                                                             Seattle, W A 98101-3052
                                                                          TELEPHONE: (206) 623-1900
                                                                          FACSIMILE : (206) 623-3384
               Case 2:20-cv-00732-BJR Document 1 Filed 05/14/20 Page 9 of 15



 1          other civil authorities and whose Civil Authority claim has been denied by American
 2          Fire.
 3
                    N.      Civil Authority Breach of Contract Washington Subclass: All persons
 4
            and entities in the State of Washington insured under an American Fire policy with Civil
 5
            Authority coverage who suffered a suspension of their business and/or extra expense at
 6

 7          the covered premises related to COVID-19 and/or orders issued by Governor Inslee,

 8          and/or other civil authorities and whose Civil Authority claim has been denied by

 9          American Fire.
10                  O.      Civil Authority Declaratory Relief Class: All persons and entities in the
11
            United States insured under an American Fire policy with Civil Authority Coverage who
12
            suffered a suspension of their business at the covered premises related to COVID-19
13
            and/or orders issued by Governor Inslee, other Governors, and/or other civil authorities.
14

15                  P.      Civil Authority Declaratory Relief Washington Subclass: All persons and

16          entities in the State of Washington insured under an American Fire policy with Civil

17          Authority coverage who suffered a suspension of their business at the covered premises
18
            related to COVID-19 and/or orders issued by Governor Inslee, and/or other civil
19
            authorities.
20
            31.     Excluded from the Classes are Defendant’s officers, directors, and employees; the
21
     judicial officers and associated court staff assigned to this case; and the immediate family
22

23   members of such officers and staff. Plaintiff reserves the right to amend the Class definitions

24   based on information obtained in discovery.
25          32.     This action may properly be maintained on behalf of each proposed Class under
26
     the criteria of Rule 23 of the Federal Rules of Civil Procedure.

     COMPLAINT—CLASS ACTION - 9                                         K E L L E R R O H R B AC K    L.L.P.
                                                                            1201 Third A venue, Suite 3200
                                                                               Seattle, W A 98101-3052
                                                                            TELEPHONE: (206) 623-1900
                                                                            FACSIMILE : (206) 623-3384
              Case 2:20-cv-00732-BJR Document 1 Filed 05/14/20 Page 10 of 15



 1          33.     Numerosity: The members of the Class are so numerous that joinder of all
 2   members would be impractical. Plaintiff is informed and believes that the proposed Class
 3
     contains thousands of members. The precise number of class members can be ascertained
 4
     through discovery, which will include Defendant’s records of policyholders.
 5
            34.     Commonality and Predominance: Common questions of law and fact
 6

 7   predominate over any questions affecting only individual members of the Class. Common

 8   questions include, but are not limited to, the following:

 9                  A.      Whether the class members suffered covered losses based on common
10          policies issued to members of the Class;
11
                    B.      Whether American Fire acted in a manner common to the class and
12
            wrongfully denied claims for coverage relating to COVID-19 and/or orders issued by
13
            Governor Inslee, other Governors, and/or other civil authorities;
14

15                  C.      Whether Business Income Coverage in American Fire’s policies of

16          insurance applies to a suspension of business relating to COVID-19 and/or orders issued

17          by Governor Inslee, other Governors, and/or other civil authorities;
18
                    D.      Whether Extended Business Income Coverage in American Fire’s policies
19
            of insurance applies to a suspension of business relating to COVID-19 and/or orders
20
            issued by Governor Inslee, other Governors, and/or other civil authorities;
21
                    E.      Whether Extra Expense Coverage in American Fire’s policies of insurance
22

23          applies to efforts to minimize a loss at the covered premises relating to COVID-19 and/or

24          orders issued by Governor Inslee, other Governors, and/or other civil authorities;
25

26

     COMPLAINT—CLASS ACTION - 10                                       K E L L E R R O H R B AC K    L.L.P.
                                                                           1201 Third A venue, Suite 3200
                                                                              Seattle, W A 98101-3052
                                                                           TELEPHONE: (206) 623-1900
                                                                           FACSIMILE : (206) 623-3384
               Case 2:20-cv-00732-BJR Document 1 Filed 05/14/20 Page 11 of 15



 1                    F.      Whether Civil Authority Coverage in American Fire’s policies of
 2            insurance applies to a suspension of business relating to COVID-19 and/or orders issued
 3
              by Governor Inslee, other Governors, and/or civil authorities;
 4
                      G.      Whether American Fire has breached its contracts of insurance through a
 5
              blanket denial of all claims based on business interruption, income loss or closures
 6

 7            related to COVID-19 and/or orders issued by Governor Inslee, other Governors, and/or

 8            other civil authorities;

 9                    H.      Whether, because of Defendant’s conduct, Plaintiff and the class members
10            have suffered damages; and if so, the appropriate amount thereof; and
11
                      I.      Whether, because of Defendant’s conduct, Plaintiff and the class members
12
              are entitled to equitable and declaratory relief, and if so, the nature of such relief.
13
              35.     Typicality: Plaintiff’s claims are typical of the claims of the members of the
14

15   classes. Plaintiff and all the members of the classes have been injured by the same wrongful

16   practices of Defendant. Plaintiff’s claims arise from the same practices and course of conduct

17   that give rise to the claims of the members of the Class and are based on the same legal theories.
18
              36.     Adequacy: Plaintiff will fully and adequately assert and protect the interests of
19
     the classes and has retained class counsel who are experienced and qualified in prosecuting class
20
     actions. Neither Plaintiff nor its attorneys have any interests contrary to or in conflict with the
21
     Class.
22

23            37.     Federal Rule of Civil Procedure 23(b)(1), the Risk of Inconsistent or Varying

24   Adjudications and Impairment to Other Class Members’ Interests: Plaintiff seeks
25   adjudication as to the interpretation, and resultant scope, of Defendant’s policies, which are
26
     common to all members of the class. The prosecution of separate actions by individual members

     COMPLAINT—CLASS ACTION - 11                                            K E L L E R R O H R B AC K    L.L.P.
                                                                                1201 Third A venue, Suite 3200
                                                                                   Seattle, W A 98101-3052
                                                                                TELEPHONE: (206) 623-1900
                                                                                FACSIMILE : (206) 623-3384
               Case 2:20-cv-00732-BJR Document 1 Filed 05/14/20 Page 12 of 15



 1   of the classes would risk inconsistent or varying interpretations of those policy terms and create
 2   inconsistent standards of conduct for Defendant. The policy interpretations sought by Plaintiff
 3
     could also impair the ability of absent class members to protect their interests.
 4
              38.   Federal Rule of Civil Procedure 23(b)(2), Declaratory and Injunctive Relief:
 5
     Defendant acted or refused to act on grounds generally applicable to Plaintiff and other members
 6

 7   of the proposed classes making injunctive relief and declaratory relief appropriate on a classwide

 8   basis.

 9            39.   Federal Rule of Civil Procedure 23(b)(3), Superiority: A class action is
10   superior to all other available methods of the fair and efficient adjudication of this lawsuit. While
11
     the aggregate damages sustained by the classes are likely to be in the millions of dollars, the
12
     individual damages incurred by each class member may be too small to warrant the expense of
13
     individual suits. Individual litigation creates a risk of inconsistent and/or contradictory decisions
14

15   and the court system would be unduly burdened by individual litigation of such cases. A class

16   action would result in a unified adjudication, with the benefits of economies of scale and

17   supervision by a single court.
18
                                        VI.    CAUSES OF ACTION
19
                                      Count One—Declaratory Judgment
20
                (Brought on behalf of the Business Income Coverage Declaratory Relief Class,
21      Business Income Coverage Declaratory Relief Washington Subclass, Extended Business
      Income Declaratory Relief Class, Extended Business Income Declaratory Relief Washington
22        Subclass, Extra Expense Declaratory Relief Class, Extra Expense Declaratory Relief
23         Washington Subclass, Civil Authority Declaratory Relief Class, and Civil Authority
                              Declaratory Relief Washington Subclass)
24
              40.   Previous paragraphs alleged are incorporated herein.
25

26

     COMPLAINT—CLASS ACTION - 12                                          K E L L E R R O H R B AC K    L.L.P.
                                                                              1201 Third A venue, Suite 3200
                                                                                 Seattle, W A 98101-3052
                                                                              TELEPHONE: (206) 623-1900
                                                                              FACSIMILE : (206) 623-3384
              Case 2:20-cv-00732-BJR Document 1 Filed 05/14/20 Page 13 of 15



 1          41.     This is a cause of action for declaratory judgment pursuant to the Declaratory
 2   Judgment Act, codified at 28 U.S.C. § 2201.
 3
            42.     Plaintiff brings this cause of action on behalf of the Business Income Coverage
 4
     Declaratory Relief Class, Business Income Coverage Declaratory Relief Washington Subclass,
 5
     Extended Business Income Declaratory Relief Class, Extended Business Income Declaratory
 6

 7   Relief Washington Subclass, Extra Expense Declaratory Relief Class, Extra Expense Declaratory

 8   Relief Washington Subclass, Civil Authority Declaratory Relief Class, and Civil Authority

 9   Declaratory Relief Washington Subclass.
10          43.     Plaintiff seeks a declaratory judgment declaring that Plaintiff and class members’
11
     losses and expenses resulting from the interruption of their business are covered by the Policy.
12
            44.     Plaintiff seeks a declaratory judgment declaring that American Fire is responsible
13
     for timely and fully paying all such claims.
14

15                                  Count Two—Breach of Contract

16              (Brought on behalf of the Business Income Coverage Breach of Contract Class,
                Business Income Coverage Breach of Contract Washington Subclass, Extended
17             Business Income Breach of Contract Class, Extended Business Income Breach of
                Contract Washington Subclass, Extra Expense Breach of Contract Class, Extra
18           Expense Breach of Contract Washington Subclass, Civil Authority Breach of Contract
19                   Class, and Civil Authority Breach of Contract Washington Subclass)

20          45.     Previous paragraphs alleged are incorporated herein.

21          46.     Plaintiff brings this cause of action on behalf of the Business Income Coverage
22   Breach of Contract Class, Business Income Coverage Breach of Contract Washington Subclass,
23
     Extended Business Income Breach of Contract Class, Extended Business Income Breach of
24
     Contract Washington Subclass, Extra Expense Breach of Contract Class, Extra Expense Breach
25

26

     COMPLAINT—CLASS ACTION - 13                                        K E L L E R R O H R B AC K    L.L.P.
                                                                            1201 Third A venue, Suite 3200
                                                                               Seattle, W A 98101-3052
                                                                            TELEPHONE: (206) 623-1900
                                                                            FACSIMILE : (206) 623-3384
              Case 2:20-cv-00732-BJR Document 1 Filed 05/14/20 Page 14 of 15



 1   of Contract Washington Subclass, Civil Authority Breach of Contract Class and Civil Authority
 2   Breach of Contract Washington Subclass.
 3
            47.     The Policy is a contract under which Plaintiff and the class paid premiums to
 4
     American Fire in exchange for American Fire’s promise to pay plaintiff and the class for all
 5
     claims covered by the Policy.
 6

 7          48.     Plaintiff has paid its insurance premiums.

 8          49.     American Fire denied coverage for Plaintiff’s claim.

 9          50.     Upon information and belief, American Fire has denied, and will continue to deny
10   coverage for other similarly situated policyholders.
11
            51.     Denying coverage for the claim is a breach of the insurance contract.
12
            52.     Plaintiff is harmed by the breach of the insurance contract by American Fire.
13
                                     VII.    PRAYER FOR RELIEF
14
            1.      A declaratory judgment that the policy or policies cover Plaintiff’s losses and
15

16   expenses resulting from the interruption of the Plaintiff’s business related to COVID-19 and/or

17   orders issued by Governor Inslee, other Governors, and/or other authorities.
18          2.      A declaratory judgment that the defendant is responsible for timely and fully
19
     paying all such losses.
20
            3.      Damages.
21
            4.      Pre- and post-judgment interest at the highest allowable rate.
22

23          5.      Reasonable attorney fees and costs.

24          6.      Such further and other relief as the Court shall deem appropriate.

25

26

     COMPLAINT—CLASS ACTION - 14                                        K E L L E R R O H R B AC K    L.L.P.
                                                                            1201 Third A venue, Suite 3200
                                                                               Seattle, W A 98101-3052
                                                                            TELEPHONE: (206) 623-1900
                                                                            FACSIMILE : (206) 623-3384
                Case 2:20-cv-00732-BJR Document 1 Filed 05/14/20 Page 15 of 15



 1                                          VIII. JURY DEMAND
 2            Plaintiff demands a jury trial on all claims so triable.
 3             DATED this 14th day of May, 2020.
 4
      StandardSig                                      KELLER ROHRBACK L.L.P.
 5
                                                       By: s/ Amy Williams-Derry
 6                                                     By: s/ Lynn L. Sarko
                                                       By: s/ Ian S. Birk
 7                                                     By: s/ Gretchen Freeman Cappio
                                                       By: s/ Irene M. Hecht
 8
                                                       By: s/Maureen Falecki
 9                                                     By: s/Nathan L. Nanfelt
                                                           Amy Williams-Derry, WSBA #28711
10                                                         Lynn L. Sarko, WSBA #16569
                                                           Ian S. Birk, WSBA #31431
11                                                         Gretchen Freeman Cappio, WSBA #29576
12                                                         Irene M. Hecht, WSBA #11063
                                                           Maureen Falecki, WSBA #18569
13                                                         Nathan Nanfelt, WSBA #45273
                                                           1201 Third Avenue, Suite 3200
14                                                         Seattle, WA 98101
                                                           Telephone: (206) 623-1900
15                                                         Fax: (206) 623-3384
16                                                         Email: awilliams-derry@kellerrohrback.com
                                                           Email: lsarko@kellerrohrback.com
17                                                         Email: ibirk@kellerrohrback.com
                                                           Email: gcappio@kellerrohrback.com
18                                                         Email: ihecht@kellerrohrback.com
                                                           Email: mfalecki@kellerrohrback.com
19                                                         Email: nnanfelt@kellerrohrback.com
20

21                                                     By: s/ Alison Chase
                                                           Alison Chase, pro hac vice forthcoming
22                                                         801 Garden Street, Suite 301
                                                           Santa Barbara, CA 93101
23
                                                           Telephone: (805) 456-1496
24                                                         Fax: (805) 456-1497
                                                           Email: achase@kellerrohrback.com
25
                                                           Attorneys for Plaintiff
26
     4836-9071-2764, v. 1

     COMPLAINT—CLASS ACTION - 15                                          K E L L E R R O H R B AC K    L.L.P.
                                                                              1201 Third A venue, Suite 3200
                                                                                 Seattle, W A 98101-3052
                                                                              TELEPHONE: (206) 623-1900
                                                                              FACSIMILE : (206) 623-3384
